Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed April 11th, 2022 has been entered. Claims 1, and 3-16 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 31st, 2022.
Claim Objections
Claim 9 is objected to because of the following informalities:    
In claim 9 para 3, “the conventional propulsion units…” should read “the two conventional propulsion units…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) in view of Valencia et al. (NPL)
Regarding claims 1 and 8, Hoisington ‘363 teaches (figures 1-6) an aircraft fuselage rear part comprising:
an aircraft propulsion system comprising:
a first propulsion device, which is situated at a level of a rear part of a fuselage (202) of an aircraft and comprises at least one boundary layer ingestion (BLI) propulsion unit, the BLI propulsion unit comprising a fan/ the BLI a fan (110) (clearly seen in figure 5) (Para 0031);
a second propulsion device that comprises two conventional propulsion units (104 and 106) that are positioned on respective opposite sides of the rear part of the fuselage of the aircraft and are configured to generate energy (clearly seen in figure 5); 
a transmission device /gear system (306) that couples the first and second propulsion devices together to transmit the energy from the two conventional propulsion units of the second propulsion device to the first propulsion device for driving in rotation the fan of the at least one BLI propulsion unit, wherein thrust produced by the first and the second propulsion devices contributes to a total thrust of the aircraft (Para 0052, 0056);
wherein the two conventional propulsion units are positioned between a tail of the fuselage and a wing assembly of the aircraft (clearly seen in figures 2-3 and 5),
but it is silent about the first propulsion device is configured to generate up to 80% of the total thrust of the aircraft.
Valencia et al. (NPL) teaches splitting thrust between main engine and BLI propulsor array  (Abstract; figure 8 shows the graph with 35-95% thrust split between the main engine and BLI propulsor array). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoisington ‘363 to incorporate the teachings of Valencia et al. (NPL) to configure the first propulsion device to generate up to 80% of the total thrust of the aircraft. One of ordinary skill in art would recognize that doing so would result in improved system efficiency with beneficial effects in fuel savings (Abstract).
Regarding claim 3, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the transmission device is of a mechanical type (Para 0030).
Regarding claims 4 and 11, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the aircraft fuselage rear part wherein the transmission device comprises two primary transmission shafts, each of which is mechanically connected to one of the two conventional propulsion units of the second propulsion device and a secondary transmission shaft, which is mechanically connected to the first propulsion device (clearly seen in figures 3 and 5).
Regarding claims 5 and 12, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the aircraft fuselage rear part wherein:
one end of the secondary transmission shaft is mechanically connected to the fan of the BLI propulsion unit (clearly seen in figure 3) (Para 0030).
Regarding claims 6 and 13, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the aircraft fuselage rear part wherein a safety device/clutch is integrated into each of the primary transmission shaft(s) and secondary transmission shaft (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Regarding claims 7 and 16, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/ the aircraft fuselage rear part wherein the transmission device integrates at least one safety device/clutch interrupting transmission of mechanical energy in an even of an overload (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Regarding claim 10, modified Hoisington ‘363 teaches (figures 1-6) the aircraft (201) comprising an aircraft fuselage rear part of claim 8.
Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) and Valencia et al. (NPL) as applied to claim 11 above, and further in view of Schwarz et al. (US 2019/0382121).
Regarding claim 9, modified Hoisington ‘363 teaches (figures 1-6) the aircraft fuselage rear part wherein:
the conventional propulsion units (104 and 106) are each connected to the rear part of the fuselage by a profiled pylon (214 and 214) and 
the primary transmission shafts are mounted transversely to a longitudinal axis of the fuselage (Para 0034, 0044, 0049, 0050),
but it is silent about the primary transmission shafts are mounted aft of the pylons.
Schwarz et al. ‘121 teaches (figures 1-2) an aircraft (100) with gas turbine engines (104s) and auxiliary/BLI propulsion fan (108) wherein the first engine drive shaft (124A) and second engine drive shaft (124B) of gas turbine engines 104A and 104b respectively are mounted on the rear of the gas turbine engines (Para 0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoisington ‘363 to incorporate the teachings of Schwarz et al. ‘121 to configure the transmission shafts on the rear of the gas turbine engines (transmission shafts are on the rear of the gas turbine engine and the rear of the engine is aft of the pylon, thus, the transmission shafts are mounted aft of the pylon). One of ordinary skill in art would recognize that doing so would simply pylon design as transmission shafts do not interfaces with the pylon.
Regarding claim 14, modified Hoisington ‘363 teaches (figures 1-6) the aircraft fuselage rear part wherein one end of the secondary transmission shaft is mechanically connected to the fan of the BLI propulsion unit (clearly seen in figure 3) (Para 0030).
Regarding claim 15, modified Hoisington ‘363 teaches (figures 1-6) the aircraft fuselage rear part wherein a safety device/clutch is integrated into each of the primary transmission shaft(s) and secondary transmission shaft (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 11th, 2022, with respect to the rejection(s) of claim(s) 1 and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Valencia et al..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647